              Entered on Docket June 15, 2021
                                                        Below is the Order of the Court.


1                                                        _______________________________
                                                         Marc Barreca
2                                                        U.S. Bankruptcy Judge
                                                         (Dated as of Entered on Docket date above)
3

4

5

6
        _______________________________________________________________
7

8

9

10                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12   In re:                                            ) Bankruptcy Case No. 21-10554
                                                       )
13   Chris Lee,                                        ) EX-PARTE ORDER EXTENDING
                                                       ) COMPLAINT DEADLINES
14                                         Debtor.     )
                                                       )
15

16
               This matter having come on before the undersigned Bankruptcy Judge of the above-
17
     entitled court and the court considering the Ex-parte Stipulated Motion to Extend Deadlines To
18
     File Complaints, finds good cause to extend complaint deadlines. Therefore, it is
19
               ORDERED that the deadline to file discharge complaints pursuant to 11 U.S.C. §727 and
20
     dischargeability complaints pursuant to 11 U.S.C. §523 shall be extended to July 21, 2021 for
21
     any party in interest.
22

23
                                                ///End of Order///

24   Presented by:

25   _/s/Michael P. Klein___________

     EX-PARTE ORDER EXTENDING                                                   Michael P. Klein
     COMPLAINT DEADLINES - 1 -                                                  Chapter 7 Trustee
                                                                          330 Madison Ave. S., Suite 110
                                                                           Bainbridge Island, WA 98110
                                                                                  (206) 842-3638
      Case 21-10554-MLB           Doc 19    Filed 06/15/21        Ent. 06/15/21 10:50:20              Pg. 1 of 2
1    Michael Klein, WSBA #18079
     Chapter 7 Trustee
2

3

4
     _________________________________
      Teri E. Johnson, WSBA #37241
5    Attorney for Debtor

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     EX-PARTE ORDER EXTENDING                                    Michael P. Klein
     COMPLAINT DEADLINES - 2 -                                   Chapter 7 Trustee
                                                           330 Madison Ave. S., Suite 110
                                                            Bainbridge Island, WA 98110
                                                                   (206) 842-3638
      Case 21-10554-MLB     Doc 19   Filed 06/15/21   Ent. 06/15/21 10:50:20    Pg. 2 of 2
